Citation Nr: 0014871	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-03 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.  The veteran also claims a subsequent four-
year period of service in the National Guard.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  In an August 1977 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
hepatitis.  The veteran was notified of the denial and of his 
appellate rights, but he did not file a timely notice of 
disagreement.

2.  The evidence associated with the claims file subsequent 
to the RO's August 1977 rating decision is significant when 
viewed in conjunction with the evidence previously of record, 
and it must be considered in order to decide fairly the 
merits of this claim.  

3.  There is competent medical evidence of record linking the 
veteran's hepatitis to his period of active service. 


CONCLUSIONS OF LAW

1.  The RO's August 1977 decision denying entitlement to 
service connection for hepatitis is final.  38 U.S.C.A. §§ 
5108, 7105 (West 1991);  38 C.F.R. §§ 20.302, 20.1103 (1999).  

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
hepatitis.  38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 
3.156(a) (1999).

3.  The veteran's reopened claim for service connection for 
hepatitis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claim of 
entitlement to service connection for hepatitis on the basis 
that he has submitted new and material evidence that well-
grounds his claim.  The Board observes that the veteran's 
claim of entitlement to service connection for hepatitis was 
last considered and denied by the RO in an August 1977 rating 
decision.  The RO denied the veteran's claim on the grounds 
that the veteran was not shown to have symptoms of, or given 
a diagnosis of hepatitis during service.  Further, it was 
noted that there was no evidence of record linking the 
veteran's hepatitis to his period of service.  The evidence 
of record showed that the veteran was discharged from service 
in September 1970 and diagnosed with serum hepatitis in 
January 1972.  It was indicated that the veteran had a 
history of previous drug use.  As such, the RO concluded that 
the veteran's hepatitis was not a disability for which 
compensation was warranted, and the veteran's claim for 
service connection was denied. 

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's decision in order to initiate an appeal 
of the determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991). If an NOD is not filed within the prescribed period, 
the decision becomes final.  38 U.S.C.A. § 7105(c).  In this 
case, the veteran did not file an NOD after the RO's August 
1977 decision and the decision became final.

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The Court has developed a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, 12 Vet. 
App. 209, 218- 219 (1999).  The first step is to determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) to reopen the prior claim.  If he 
or she has done so, the adjudicator must proceed to the 
second step, which requires determining whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Id.  If the 
claim is deemed not well grounded, the adjudication process 
must halt, despite the request to reopen, because a claim 
that is not well grounded cannot be allowed.  Winters v. 
West, 12 Vet. App. 203, 206-207 (1999).  If the claim is 
found to be well grounded, the VA must ensure that the duty 
to assist has been fulfilled before proceeding to the third 
step, which requires an adjudication of the merits of the 
claim.  Id.  New evidence submitted to reopen a claim will be 
presumed credible solely for the purpose of determining 
whether the claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In the case at hand, pertinent evidence associated with the 
claims file since the RO's August 1977 denial includes (1) 
inpatient treatment records from Community Hospital in 
Indianapolis dated from January 1979 to September 1980; (2) 
service personnel and medical records; (3) statements from 
the veteran dated September 1997, December 1997, February 
1998 and February 1999; (4) VA outpatient records dated 
August 1997 to October 1998; (5) a VA examination report 
dated March 1998; (6) an award letter from the Social 
Security Administration dated in April 1998; (7) a November 
1998 statement from the veteran's wife; (8) correspondence 
from the veteran to various members of Congress requesting 
assistance with his claim; (9) VA outpatient records and 
progress notes dated January 1998 to March 1999; (10) a 
transcript of the veteran's May 1999 testimony given at a 
hearing at the RO; (11) an August 1999 VA examination report; 
(12) a September 1999 VA psychiatric assessment; (13) an 
October 1999 VA psychiatric treatment note, and (14) a 
January 2000 nexus opinion from a VA Adult Nurse Practitioner 
submitted with a February 2000 waiver of RO consideration.    

Collectively this evidence shows that the veteran has 
received treatment for several disorders since his discharge 
from service including an upper GI bleed secondary to 
gastritis, pneumonia, seizures and post-traumatic stress 
disorder (PTSD).  The veteran is currently service-connected 
for PTSD and has a 50 percent disability evaluation for PTSD, 
which has been attributed to a sexual assault, which occurred 
during his period of active service.  Hospitalization records 
from Community Hospital dated in January 1979 reflect that 
the veteran had a history of serum hepatitis secondary to 
intravenous drug use.  Statements from the veteran and his 
wife dispute the fact that this is a possible cause of the 
veteran's hepatitis.  A July 1980 laboratory report from 
Community Hospital indicates that the veteran was shown to 
have liver disease.  A March 1998 VA examination report 
indicates that the veteran has been diagnosed with hepatitis 
B and C.  

After the veteran's appeal was certified to the Board, the 
veteran submitted a waiver of RO consideration, see 38 C.F.R. 
§ 20.1304(c) (1999), along with a January 2000 statement from 
a VA Adult Nurse Practitioner in support of his claim.  In 
this statement, the nurse notes that there are three 
different possible modes by which the veteran could have 
acquired the hepatitis C virus, including transmission via 
immunization in the military, transmission via illegal 
intravenous drug injection and sexual transmission.  The VA 
nurse concludes that it is unlikely that the veteran 
contracted hepatitis as a result of immunizations in the 
military even though needles and syringes were re-used, 
because the needles and syringes were sterilized in between 
uses.  Therefore, the VA nurse opines that it is at least as 
likely as not that the veteran contracted hepatitis via the 
sexual assault that occurred during his period of active 
service.  The nurse does not explain why intravenous drug use 
can be excluded as a possible cause of hepatitis C. 

In reviewing the aforementioned evidence, the Board finds 
that the evidence submitted since the RO's August 1977 denial 
is neither cumulative nor redundant of evidence previously 
submitted to agency decisionmakers.  As such, the Board 
concludes that the evidence is new.  Further, the Board 
concludes that the evidence is material, in that it bears 
directly and substantially upon the specific matter under 
consideration, and by itself and in connection with evidence 
previously assembled, it is significant and it must be 
considered to decide fairly the merits of the claim.  The new 
evidence shows that the veteran has a current diagnosis of 
hepatitis and the evidence contains a medical opinion linking 
the transmission of hepatitis to an incident occurring during 
the veteran's period of active service.  Inasmuch as the 
veteran has submitted evidence which the Board deems both new 
and material and which refutes the basis of the RO's August 
1977 denial, his claim is reopened.

The Board is also satisfied that the recently submitted 
evidence renders the veteran's claim for service connection 
for hepatitis "well-grounded" within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of the record are viewed in the 
light most favorable to the claim.  There is competent 
medical evidence of a current disability and competent 
medical evidence of a nexus between the current disability at 
issue and the veteran's active service.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hepatitis is reopened.

The claim for service connection for hepatitis is well 
grounded, and the appeal is granted to this extent. 


REMAND

The Board is not satisfied that all relevant facts pertaining 
to this well-grounded claim have been properly and 
sufficiently developed in accordance with VA's duty to 
assist.  38 U.S.C.A. § 5107(a).  In this regard, the Board 
has determined that clarification of the medical evidence of 
record addressing the possible link between the veteran's 
currently diagnosed hepatitis and his period of active 
service is necessary prior to adjudication of the veteran's 
claim for service connection.  
The pertinent evidence of record shows that in January 1972 
during a hospitalization at a VA Medical Center (VAMC), the 
veteran was diagnosed with serum hepatitis.  A notation in 
the medical record reflects that the veteran had a history of 
previous drug abuse.  In January 1979, the veteran received a 
blood transfusion at Community Hospital in connection with an 
exploratory upper GI panendoscopy and exploratory laparotomy 
with vagotomy and pyloroplasty necessitated by an upper GI 
bleed secondary to a Mallory-Weiss tear.  

In July 1980, the veteran was treated for an apparent seizure 
disorder at Community Hospital.  The treatment record from 
Community Hospital shows that the veteran reported "shooting 
up" four tablets of Desoxyn two days prior to having a 
seizure.  He denied use of other illicit or prescription 
drugs.  However, he reported using intravenous drugs for 
approximately three weeks prior to 1979.  A July 1980 
laboratory report from Community Hospital shows that the 
veteran appeared to have a subacute extraneural inflammatory 
process, collagen vascular disease or a liver disease.  VA 
outpatient treatment notes dated February 1998 show that the 
veteran was positive for hepatitis B.  A March 1998 VA 
examination report shows that the veteran had a history of 
hepatitis B and hepatitis C.  VA outpatient treatment notes 
dated in July 1998 reveal that the veteran denied intravenous 
drug abuse, but acknowledged receiving a blood transfusion in 
the 1970's.  He was shown to have hepatitis B and hepatitis 
C.  In a November 1998 statement from the veteran's wife, she 
indicates that the veteran experimented with cocaine through 
IV use.  

During a personal hearing held at the RO in May 1999, the 
veteran testified that he tried heroin on one occasion, but 
he stated that he experienced the symptoms of hepatitis prior 
to his drug use.  The veteran indicated that doctors had 
advised him that he developed hepatitis as a result of the 
sexual assault he experienced during his period of active 
service.  The record establishes that the veteran was 
sexually assaulted during his period of active service. 




In a January 2000 opinion, a VA nurse opined that,
 
[a]ccording to [the veteran's] history, 
he has three possible modes of acquiring 
the hepatitis C virus.  Transmission of 
hepatitis via immunization while in the 
military is highly unlikely.  Although 
needles and syringes were re-used at that 
time, they were sterilized between use.  
To my knowledge there are no studies 
indicating that blood born pathogens were 
transmitted in this manner.  However, I 
am not an expert and [sic] infectious 
disease.

According to the CDC, hepatitis C can be 
transmitted via illegal intravenous drug 
injection.  It is transmitted by sharing 
syringes and needles either directly or 
through contamination of drug use 
equipment.

According to the CDC, there is data that 
transmission of hepatitis C appears to 
occur with sexual transmission for men 
who have sex with men.

In my opinion, it is at least as likely 
as not that [the veteran's] rape was the 
route of transmission for hepatitis C.

In this case, the Board concludes that while there is no 
reason to doubt the qualifications of the VA nurse who 
rendered the aforementioned January 2000 opinion, another 
opinion from a physician who specializes in infectious 
disease would be helpful in the adjudication of this claim.  

Further, an April 1998 letter from the Social Security 
Administration (SSA) shows that the veteran has been awarded 
benefits.  However, it is not clear from the claims file why 
the veteran has been deemed disabled by the SSA and these 
records have not been associated with the veteran's claims 
file.  The duty to assist involves obtaining relevant medical 
reports where indicated by the facts and circumstances of the 
individual case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered); Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  Such 
duty extends to obtaining records from other government 
agencies such as the SSA.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Consequently, while this matter is in 
remand status, the RO should obtain the veteran's records 
from the SSA, as well as any other outstanding treatment 
records from VA or private medical facilities relevant to the 
veteran's claim of entitlement to service connection for 
hepatitis. 

Accordingly, this matter is REMANDED to the RO, for the 
following action:

1.  The RO should take the appropriate 
action to obtain a copy of the SSA 
decision granting disability benefits and 
the evidence on which that decision was 
predicated. 

2.  The RO should contact the veteran and 
identify all facilities, including VA and 
private facilities, from which the 
veteran has received treatment for 
hepatitis.  The RO should then obtain and 
associate with the claims file any 
outstanding treatment records which have 
not been previously obtained.

3.  Upon completion of the aforementioned 
development, the veteran's claims file 
should be forwarded to a VA physician who 
specializes in infectious disease.  The 
VA physician should be provided with and 
should examine the entire claims file.  
In light of the evidence of record, the 
substance of which is substantially set 
forth above, the physician is requested 
to give an opinion as to whether it is at 
least as likely as not that the veteran 
developed hepatitis as a result of the 
sexual assault which occurred during 
service, or whether the veteran's 
hepatitis is the result of in-service 
immunizations, previous intravenous drug 
use or a blood transfusion received 
during the 1970's.  The complete 
rationale for each opinion expressed 
should be set forth, and must 
specifically include a diagnosis, or 
absence of a diagnosis.  The physician is 
requested to comment on the opinion given 
by the VA nurse in February 2000 in 
his/her report. 

To the extent it is determined that these 
matters can not be addressed without an 
examination, such examination should be 
conducted.  To the extent answers cannot 
be provided without resort to 
speculation, that too should be noted for 
the record.

4.  Thereafter, the RO should review the 
VA physician's opinion to ensure that it 
is in compliance with the requests set 
forth in this REMAND, and, if not, the RO 
should implement corrective procedures.

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for hepatitis in light of all 
pertinent evidence and all applicable 
laws, regulations, and case law.

6.  If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
review.



The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is 
notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


